DETAILED ACTION
The following is a first action on the merits of application serial no. 15/741,691 filed 1/3/2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 1/3/18, 4/15/19 and 11/19/19 have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
-“an open loop and/or a closed loop control unit (generic placeholder)………controls the electromechanical actuator (function)” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note: “an inductive connector unit (generic placeholder)…….connects the open loop and/or the closed loop control unit to the electromechanical actuator (function)” can be interpreted under 35 U.S.C. 112(f) as written in claim 6, however, due to the structure being recited in the claim, it is not being interpreted accordingly.
Note:  “a spreading mechanism (generic placeholder) which converts a relative rotational movement into a linear movement (function)” can be interpreted under 35 U.S.C. 112(f) as written in claim 10, however, due to the structure being recited in claim 11, it is not being interpreted accordingly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisch et al 20100071497 (IDS cited art) in view of Organek et al 5960916 (corresponds to IDS cited arts CN 1218152 and EP 0905397).  As to claim 6, Reisch discloses a motor vehicle transmission, comprising: a switchgear unit (4A, 4B) which includes two coupling elements (11A, 12); an electromechanical actuator (5, 17), wherein the electromechanical actuator actuates the switchgear unit; an open-loop and/or a closed-loop control unit, wherein the open-loop and/or the closed-loop control unit controls the electromechanical actuator ([0029]-[0030]); and an inductive connector unit (15), wherein the inductive connector unit connects the open- loop and/or the closed-loop control unit to the electromechanical actuator and supplies the electromechanical actuator with electric energy; wherein the inductive connector unit includes a primary coil (15A, [0030]) on a side of a housing (additional housing for coil doesn’t disclose the gear train in the form of a planetary gear train according to a Wolfrom principle, wherein the planetary gear train includes a sun gear, a planetary gear support, planetary gears disposed on the planetary gear support and two hollow wheels as recited.
Organek discloses a motor vehicle transmission having an electromechanical actuator including a planetary gear train (21A, 21B) according to a Wolfrom principle (one sun gear meshed with planetary gears supported by a carrier in which the planetary gears are meshed with two internal gears), wherein the planetary gear train includes a sun gear (54), a planetary gear support (39), planetary gears (42, 43) disposed on the planetary gear support, and two hollow wheels (40A, 40B), wherein one of the two hollow wheels is non-rotatably connected to one of coupling element (as shown in Figure 1).
It would have been obvious design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromechanical actuator in Reisch with an actuator having a planetary gear train in view of Organek to provide a higher torque to speed ratio output to ensure low cost operation of vehicle and increase transmission efficiency during operation.


As to claim 8, Reisch discloses wherein a gear shaft (3) is disposed between the primary coil and the secondary coil and wherein the gear shaft consists at least partially of a material with a low magnetic permeability (obvious design choice based on coils 15A, 15B placement to gear shaft 3).

As to claim 9, Reisch in view of Organek discloses wherein the electromechanical actuator is mechanically self-locking (via mechanical components disposed within mechanism 5 in Organek).

As to claim 10, Reisch in view of Organek discloses wherein the electromechanical actuator includes an electromotor (as shown in Figure 1 in Organek including coil 30) which is, at least partially, integrated in the planetary gear train and wherein the electromechanical actuator has a spreading mechanism (5 in Organek) which converts a relative rotational movement into a linear movement.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Haupt et al 20110306461, Figures 12A-14 discloses a coil arrangement (72) actuating a switch gear unit for a planetary gear train.
-Botterill 5078249, Figures 1 and 8 discloses a coil mechanism (6) actuating a switch gear unit via a spread mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 27, 2021